Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
The rejection of claims13, 14, 27, 30-31 under 35 U.S.C. 112(b) is withdrawn per amended claims 13 and 31.

Claims 13, and 31 have been amended.
Claim 30 is cancelled.
Claims 13, 14, 27 and 31 are being considered on the merits.
 
Examiner’s Statement of Reasons for Allowance
	   The closest prior art Tang (WO 2011/0574406) discloses proteins derived from microalgae and macroalgae that can be used in food products including cereals, bakery items, dietary items and other health food applications. The algal material is delipidated (defatted) and the protein material is extracted. However, Tang does not disclosed the algal genera as presently claimed. Nor does Tang teach or suggest the protein 
	The presently claimed method of producing a food product comprises steps of delipidating (defatting) algal biomass comprising Aurantiochytrium, Botryochytrium , Japanochytrium, Oblongochytrium, Schizochytrium, or Thraustochytrium genera of microalgae. The proto-protein is acid washed and treated with ethanol to produce a protein material of high quality wherein the secondary lipid oxidation products are at very low concentration. The refined protein is used to make the food product.
	Method claims 13, 14, 27 and 31 are novel and unobvious. Method claims 13, 14, 27 and 31 are allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAMID R BADR/Primary Examiner, Art Unit 1791